Title: From Benjamin Franklin to Abiah Franklin, 7 September 1749
From: Franklin, Benjamin
To: Franklin, Abiah


Honoured Mother,
Philadelphia, Sep. [7]. 1749
We received your kind Letter by this Post, and are glad to hear you still continue to enjoy such a share of Health. Cousin Josiah and his Spouse arrived here hearty and well last Saturday noon; I met them the Evening before at Trenton, 30 miles off and accompany’d them to Town. They went into their own House on Monday and I believe will do very well for he seems bent on Industry and she appears a discreet notable young Woman. My Wife has been to see them every Day, calling in as she passes by, and I suspect has fallen in Love with our new Cousin, for she entertains me a deal when she comes home with what Cousin Sally does and what Cousin Sally says and what a good contriver she is and the like.

I believe it might be of service to me in the matter of getting in my debts, if I were to make a voyage to London; but I have not yet determined on it in my own mind, and think I am grown almost too lazy to undertake it.
The Indians are gone homewards, loaded with presents; in a week or two the Treaty with them will be printed and I will send you one.
My Love to Brother and sister Mecom and to all enquiring Friends. I am your dutiful Son
B. Franklin
